 1                                                            The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7
                                     FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                  AT SEATTLE

 9    JUSTIN HALL,
10                                     Plaintiff,         NO. 2:20-cv-00506-BJR
11
                 vs.                                      STIPULATION OF DISMISSAL
12                                                        WITHOUT PREJUDICE
      C R BARD INCORPORATED, BARD
13    PERIPHERAL VASCULAR
      INCORPORATED,
14

15                                    Defendants.

16
               IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
17

18   parties, pursuant to Federal Rule of Civil Procedure 41(a)(1)(B), that the above-captioned case

19   be dismissed without prejudice, each party to bear its own costs.
20

21

22

23

24

25

                                                                         Betts
                                                                         Patterson
     STIPULATION OF DISMISSAL                                            Mines
                                                                         One Convention Place
     WITHOUT PREJUDICE                                  -1-              Suite 1400
     NO. 2:20-cv-00506-BJR                                               701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1563361/041320 1151/8284-0022
 1
               Dated this 13th day of April 2020.
 2
      SANDERS PHILLIPS GROSSMAN LLC                 BETTS, PATTERSON & MINES, P.S.
 3

 4
      By s/ Randi Kassan__________________          By s/ Christopher W. Tompkins
 5       Randi Kassan                                  Christopher W Tompkins, WSBA #11686
      100 Garden City Plaza, Ste 500                   Natasha A. Khachatourians, WSBA #42685
 6    Garden City, NY 11530                         One Convention Place
      T: (516) 741-5600                             701 Pike Street, Suite 1400
 7
      rkassan@thesandersfirm.com                    Seattle, WA 98101-3927
 8    Attorney for Plaintiff Justin Hall            T: (206) 292-9988
                                                    ctompkins@bpmlaw.com
 9                                                  nkhachatourians@bpmlaw.com
10                                                  Richard B. North, Jr.
                                                    Nelson Mullins Riley & Scarborough LLP
11
                                                    201 17th Street NW
12                                                  Suite 1700
                                                    Atlanta, GA 30363
13                                                  T: (404) 817-6000
                                                    richard.north@nelsonmullins.com
14

15

16

17

18

19

20

21

22

23

24

25

                                                                    Betts
                                                                    Patterson
     STIPULATION OF DISMISSAL                                       Mines
                                                                    One Convention Place
     WITHOUT PREJUDICE                              -2-             Suite 1400
     NO. 2:20-cv-00506-BJR                                          701 Pike Street
                                                                    Seattle, Washington 98101-3927
                                                                    (206) 292-9988
     1563361/041320 1151/8284-0022
 1
                                              ORDER
 2
               The Court has considered the Stipulation of Dismissal without Prejudice of Plaintiff
 3

 4   Justin Hall and Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.

 5             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated

 6   Motion to Dismiss Without Prejudice of Justin Hall be granted. The claims of Justin Hall are
 7   dismissed in their entirety without prejudice to the re-filing of same, and the parties are to bear
 8
     their own costs.
 9
               Dated this 14th day of April, 2020
10

11

12
                                                    BARBARA J. ROTHSTEIN
13                                                  United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

                                                                         Betts
                                                                         Patterson
     STIPULATION OF DISMISSAL                                            Mines
                                                                         One Convention Place
     WITHOUT PREJUDICE                                -3-                Suite 1400
     NO. 2:20-cv-00506-BJR                                               701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1563361/041320 1151/8284-0022
